Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6-7, that: Regarding claim 1, the patent application to Starkweather discloses side UV tubes that are angularly adjustable but does not suggest front and back inclined UV radiators below a bottom bin support.
Regarding claim 12, Starkweather discloses side radiators that are angularly adjustable but does not disclose that the side UV radiators should be adjusted to be inclined to radiate UV radiation up into concave portions of the bin sidewalls.
3.	In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Starkweather et al. (US 20170340760 A1) discloses (regarding the amendments to claim 1) wherein the front UV radiator (122) is located adjacent the open front housing end [0031] and the back UV radiator (122) is located adjacent to the open back housing end [0031] and are located below [0031] (120d) the bottom bin support, and the front and back UV radiators are inclined [0031] to radiate UV light up into a concave portion of each bin end wall, the front UV radiator extended along a width [0031] of the housing and the back UV radiator extended along the width [0031] of the housing (100). 
Also, regarding claim 12’s amendments, Starkweather discloses wherein the side UV radiators (122) are extended along a length [0031]of the housing (100) and comprise UVC LED arrays [0041] and are inclined [0031] to radiate UV light up into concave portions of each bin sidewall [0031]
in any location, orientation, configuration, size and number.. and line of sight to facilitate efficient disinfection; Note this is inclusive/makes obvious inclined sources that extend a/the width of the housing and tht are below the irradiated object/equipment/bin]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Starkweather et al. (US 20170340760 A1) in view of Schmitz (US 9648861 B2).
Regarding claim 1, Starkweather discloses an apparatus for sterilizing airport security scanner bins (figs. 1a-1i) (abstract Note disinfection of equipment), comprising;
a housing (100) having a housing bottom bin support, housing sidewalls, and a housing top wall, the housing having an open front housing end and 
the apparatus including a top UV radiator, and side UV radiators within the housing, and front and back UV radiators (reference’s claims 1, 4, and 6) [0030];
the housing and the open front housing ends sized to allow an airport security scanner bin (abstract) to pass through the housing [0037] and inside the housing be radiated with UV light on a top, bottom, front wall, back wall and sidewalls of the bin (reference’s claims 1, 4, and 6) [0030];  
wherein the front UV radiator (122) is located adjacent the open front housing end [0031] and the back UV radiator (122) is located adjacent to the open back housing end [0031] and are located below [0031] (120d) the bottom bin support, and the front and back UV radiators are inclined [0031] to radiate UV light up into a concave portion of each bin end wall, the front UV radiator extended along a width [0031] of the housing and the back UV radiator extended along the width [0031] of the housing (100)
[0031 Note energy sources disposed in any location, orientation, configuration, size and number.. and line of sight to facilitate efficient disinfection; Note this is inclusive/makes obvious inclined sources that extend a/the width of the housing and that are below the irradiated object/equipment/bin]; 
 (reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
[0030 Note energy sources configured to emit ultraviolet (UV) light);
(figs. 1a-1i); 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins) [0028] [0030-0032] [0037] [0039].
     	But Starkweather fails to disclose the an open back housing end.
    	Schmitz, however, discloses a UV sterilization device (abstract) with a conveyor (figs. 1-6, 6) that feeds objects through a housing (2) at the housing’s open front (4) and open beak ends (22). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Starkweather, with a housing with an open front and back for items to pass therethrough, as taught by Schmitz, to use as a substitution of one known housing configuration for another (open back/rear side) to obtain predictable sterilization and item loading and unloading results.

Regarding claim 12, Starkweather discloses that an apparatus for sterilizing airport security scanner bins (figs. 1a-1i) (abstract Note disinfection of equipment), comprising;
a housing (100) having a housing bottom conveyor [0037], housing sidewalls, and a housing top wall, the housing having an open front housing end and 
the apparatus including a top UV radiator, side UV radiators within the housing, and front and back UV radiators (reference’s claims 1, 4, and 6) [0030];  
the housing and the open front 
wherein the side UV radiators (122) are extended along a length [0031]of the housing (100) and comprise UVC LED arrays [0041] and are inclined [0031] to radiate UV light up into concave portions of each bin sidewall [0031]
[0031 Note energy sources disposed in any location, orientation, configuration, size and number.. and line of sight to facilitate efficient disinfection; Note this is inclusive/makes obvious inclined sources that extend a/the width of the housing and that are below the irradiated object/equipment/bin]; 
 (reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 [0030 Note energy sources configured to emit ultraviolet (UV) light);
(figs. 1a-1i) 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins) [0028] [0030-0032] [0037] [0039].
     	But Starkweather fails to disclose the an open back housing end.

    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Starkweather, with a housing with an open front and back for items to pass therethrough, as taught by Schmitz, to use as a substitution of one known housing configuration for another (open back/rear side) to obtain predictable sterilization and item loading and unloading results.

     	Regarding claim 2, Starkweather discloses that the housing (100) bottom bin (abstract) support comprises a conveyor [0037]
(abstract Note disinfection of equipment is inclusive of airport security scanner bins).
Regarding claim 3, Starkweather discloses that the front UV radiator (122) [0030] is located adjacent the open front housing end and the back UV radiator is located adjacent to the open back housing end (figs. 1a-1i, see locations of energy sources 122a-122d)
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 	[0028] [0030-0032] [0037] [0039].

Moreover, regarding claims 4 and 14, Schmitz discloses a item/bin stacking table (figs. 1-6; 50) for receiving items/bins from the open back housing end (22) (abstract Note an item is inclusive of a bin).; and is obvious for the reasons discussed supra with reference to claim 1 and/or 12, see previous.

     	Regarding claims 5, Starkweather discloses that the side UV radiators comprise UVC LED arrays (abstract) [0008].
Regarding claims 6 and 16, Starkweather discloses that the top UV radiator (122) comprises a UVC LED array (abstract) [0008] (reference’s claims 1, 4, and 6).
     	Regarding claims 7 and 17, Starkweather discloses that the front and back UV radiators (122) comprise UVC LED arrays (abstract) [0008] (reference’s claims 1, 4, and 6) [0031].
     	Regarding claims 8 and 18, Starkweather discloses that the side UV radiators (122) comprise UVC LED arrays (122) (abstract) [0008] [0041] having a length substantially equal to a length [0031] of the housing (100) (reference’s claims 1, 4, and 6).
     	Regarding claims 9 and 19, Starkweather discloses that the top UV radiator (122) comprises a UVC LED array (abstract) [0008] [0041] having a length substantially equal to a length [0031] of the housing (100) (reference’s claims 1, 4, and 6).
     	Regarding claims 10 and 20, Starkweather discloses that the front and back UV radiators (122) comprise UVC LED arrays (abstract) [0008] [0041] having a length substantially equal to a width [0031] of the housing (100) (reference’s claims 1, 4, and 6).
 
Regarding claim 13, Starkweather discloses that the front UV radiator (122) [0030] is located adjacent the open front housing end and the back UV radiator is located adjacent to the open back housing end (figs. 1a-1i, see locations of energy sources 122a-122d) and are inclined [0029] to radiate UV light up into a concave portion of each bin end wall [0031] 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins and their various shapes) 
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 	[0028] [0030-0032] [0037] [0039].

Regarding claim 15, Starkweather discloses that the side UV radiators comprise UVC LED arrays (abstract) [0008] and are inclined [0029] to radiate UV light up into concave portions each bin sidewall [0031] 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins and their various shapes) 
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 	[0028] [0030-0032] [0037] [0039].

2.	Claim 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Starkweather et al. (US 20170340760 A1) in view of Schmitz (US 9648861 B2); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Freue et al. (US 9125957 B2).
Regarding claim 11, Starkweather discloses 
But the combined references fail to disclose a bin sensor for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time.
Freue, however, discloses a UV handheld device (abstract) (inclusive of bins) sterilizer conveyor system (abstract) that has a handheld device/bin sensor (138) for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time (col. 7, lines 30-45).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a bin sensor for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time, as taught by Freue, to for the use of known .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881